DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: self-authenticating a user associated with the biometric signature based on the determined presence of the biometric signature; based on the self-authentication of the user, generating an instruction to transmit to a remote network site a single self-authentication request and the user device identification, the single self-authentication request including an authorization to establish communication between the user device and the network site in the current geographic coverage zone, and a communication module configured to: determine that the user device is physically moved into the current geographic coverage zone from a previous geographic coverage zone; in response to determining that the user device is physically moved into the current geographic coverage zone from the previous geographic coverage zone and in response to receiving the single self-authentication request and the user device identification, cause the user device to connect to the network site, and in response to receiving the single self-authentication request, permit communication between the user device and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433